FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



November 15, 2019


Honorable Lynn Adelman
U.S. District Judge
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Waheba Dais
          Case No. 18-CR-143

Dear Judge Adelman:

I have reviewed Ms. Dais’ letter-motion to the Court (Doc. 31). I intend to address her
legitimate concerns within the next four days, after which I will report back to the Court.

Sincerely,


/s/ John W. Campion
John W. Campion

JWC/jmb

c:        Waheba Dais




                                          Milwaukee · Madison · Green Bay
              Case 2:18-cr-00143-LA Filed 11/15/19 Page 1 of 1 Document 32
